Citation Nr: 1019289	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee sprain with degenerative joint disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran had National Guard service from June 1965 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).


FINDING OF FACT

The Veteran's residuals of left knee sprain with degenerative 
joint disease is manifested by no more than slight recurrent 
subluxation or lateral instability, flexion to 90 degrees, 
extension to 0 degrees, but also by x-ray evidence of 
degenerative arthritis, with painful motion on movement.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
left knee sprain with degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for a separate 10 percent evaluation for 
degenerative arthritis of the left knee manifested by painful 
motion are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 
(2009); VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that his left knee disorder 
is "much worse" than reflected by the currently assigned 
evaluation.  At his January 2010 hearing, he testified that 
his knee "pops" when he walks, and that he is limited to 
walking 2 to 4 blocks at a time, has difficulty with stairs, 
and is precluded from running.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009).

Although the evaluation of a service-connected disability 
requires a review of a veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for service-connected disability is the 
present level of disability.  VA is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of left knee sprain with degenerative 
joint disease are evaluated as 10 percent disabling under the 
provisions of Diagnostic Code 5257.  38 C.F.R. § 4.71, 
Diagnostic Code 5257.  Diagnostic Code 5257 provides for a 10 
percent evaluation when there is slight recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.   Moderate and severe recurrent subluxation or lateral 
instability warrant 20 and 30 percent evaluations, 
respectively.  Id.  

In this case, the probative and persuasive evidence does not 
support an evaluation in excess of 10 percent disabling under 
Diagnostic Code 5257 for the Veteran's residuals of left knee 
sprain.  The September 2007 VA examiner documented evidence 
of mild medial instability of the left knee; similarly, the 
September 2009 VA examiner did not find more than mild 
instability of the left knee.  The VA outpatient treatment 
records for the appeal period also do not reflect instability 
or recurrent subluxation of the left knee that was more than 
mild.  For these reasons, an evaluation greater than 10 
percent under the provisions of Diagnostic Code 5257 is not 
warranted.  

Additionally, the Veteran's residuals of left knee sprain are 
noted to be manifested by degenerative joint disease.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and a 20 
percent evaluation will be assigned with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

However, an evaluation greater than 10 percent disabling is 
not warranted for limited motion under Diagnostic Code 5260 
or Diagnostic Code 5261, as flexion was not limited to less 
than 90 degrees, and extension was not limited to less than 0 
degrees, at any point during the appeal period.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2009).  There is also no 
evidence that the Veteran's left knee arthritis involves 2 or 
more major joints or 2 or more minor joint groups.  However, 
the VA Office of General Counsel has stated that compensating 
a claimant for separate functional impairment under 
Diagnostic Codes 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), the VA 
General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, 
and there is also x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.

Such is the case here.  At the September 2007 VA joints 
examination, the VA examiner indicated that the Veteran had 
moderate functional disability manifested by constant 
moderate pain, which grew to be severe during flareups or 
after use of stairs.  Pain was also noted on range of motion 
testing.  Similarly, at the September 2009 VA joints 
examination, the VA examiner noted that there was objective 
evidence of pain following repetitive motion.  On this basis, 
the Board finds that a separate 10 percent evaluation is 
warranted based on x-ray evidence of degenerative arthritis 
of the left knee with painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The award of such an evaluation is not 
pyramiding, as the Veteran is being compensated separately 
for instability of the knee, as contemplated by the currently 
assigned Diagnostic Code, and for the additional disability 
of painful motion due to his degenerative arthritis.  See 38 
C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259 
(1994); VAOPGCPREC 23-97 and VAOPGCPREC 9-98, supra. 

Consideration has also been given to whether an increased 
evaluation is warranted under other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  However, there is no evidence of dislocated or 
removed semilunar cartilage of the knee, left knee anklyosis, 
impairment of the tibia or fibula, or genu recurvatum.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 
(2009).  Accordingly, an evaluation greater than the separate 
10 percent ratings now assigned is not warranted for 
residuals of left knee sprain under alternative diagnostic 
codes.  Moreover, while adjudication of musculoskeletal 
disorders requires consideration of the impact of functional 
loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic 
Code 5257 is not predicated on loss of range of motion, so 38 
C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 
Vet. App. 202, 204-206 (1995); do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).  Moreover, while recognizing 
the Veteran's contentions of record that he experiences 
functional loss due to painful motion resulting from his left 
knee arthritis, the Board notes that the probative and 
persuasive evidence of record does not reflect functional 
loss not contemplated by the separate 10 percent evaluation 
assigned for that painful motion by this decision.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 3.321(b) 
(1) is applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
noncompensable rating assigned herein for residuals of left 
knee sprain inadequate.  This disorder is evaluated as 
impairment of the knee based on pain, instability and 
subluxation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257, and pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by this disability.  Id.  As noted above, 
left knee instability has been shown by the medical evidence 
to be no more than slight during the entirety of the appeal 
period.  The criteria for a 10 percent evaluation reasonably 
describe the Veteran's disability level and symptomatology 
for residuals of left knee sprain.  A separate 10 percent 
evaluation for painful motion resulting from the Veteran's 
arthritis with objective evidence of pain has also been 
assigned in contemplation of the additional disability he 
experiences.  Therefore, a schedular evaluation is adequate, 
and no referral is required.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257.

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  An August 2007 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in that August 
2007 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records and VA medical 
treatment records have been obtained; the Veteran has not 
identified any private treatment records pertinent to his 
appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
indicated at his January 2010 hearing that although he was in 
receipt of benefits from the Social Security Administration 
(SSA), they were age-related pension benefits and not due to 
disability.  Therefore, the RO's failure to request and 
obtain any relevant SSA records was not in error.  38 C.F.R. 
§ 3.159 (c) (2).  VA examinations were conducted in September 
2007 and September 2009; the Veteran has not argued, and the 
record does not reflect, that this examination was inadequate 
for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

	(CONTINUED ON NEXT PAGE)




ORDER

An increased evaluation for residuals of left knee sprain 
with degenerative joint disease is denied.

A separate 10 percent evaluation for degenerative joint 
disease of the left knee with painful motion is granted, 
subject to the applicable regulations concerning the payment 
of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


